Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered April 14, 2004, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of an 11-count indictment, defendant pleaded guilty to the reduced charge of attempted burglary in the second *893degree and waived his right to appeal. Defendant was sentenced as a second felony offender in accordance with the plea agreement to a prison term of five years, followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and waiver of his right to appeal. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.